       Case 1:20-cv-00661-PJK-SCY Document 1 Filed 07/07/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

DAVREE DALY,

                Plaintiff,

v.                                                             No.

GYM LAUNCH SECRETS, LLC,

                Defendant.


                                      NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1331, 1367(a) and 1441(a), Defendant Gym Launch Secrets, LLC

(“Defendant”), gives notice of removal of the above-captioned action from the Thirteenth Judicial

District, State of New Mexico, County of Valencia (“State Court”) to the United States District

Court for the District of New Mexico (“Notice”). As grounds for this Notice, Defendant states as

follows:

                                          INTRODUCTION

           1.      On or about May 4, 2020, Plaintiff Davree Daly (“Plaintiff”) filed a Complaint for

Wrongful Termination (“Complaint”) in the Thirteenth Judicial District, County of Valencia,

New Mexico (“State Court Action”), styled as Davree Daly v. Gym Launch Secrets, LLC

(“Complaint”). See Exhibit A, State Court docket.

           2.      The Thirteenth Judicial District issued a summons to Defendant on May 13, 2020.

Id.

           3.      Plaintiff served the Complaint via certified mail on June 10, 2020. See Exhibit B,

Service of Process Transmittal.

                                                   1
       Case 1:20-cv-00661-PJK-SCY Document 1 Filed 07/07/20 Page 2 of 4




             PLAINTIFF’S COMPLAINT PRESENTS A FEDERAL QUESTION

        4.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331,

which provides that federal courts have original jurisdiction over “all civil actions arising under

the Constitution, laws or treaties of the United States” (“Federal Question”).

        5.      In this case, it is undisputed that Plaintiff has raised substantial federal issues in

her Complaint, as she has alleged the following:

             a. A claim of interference with the Family and Medical Leave Act (“FMLA”) and

             FMLA retaliation. See Complaint ¶¶ 21-35, attached as Exhibit C.

        6.      Because Plaintiff’s allegations involve violations of the Family and Medical Leave

 Act, a federal statute codified in the United States Code, Plaintiff’s claims fall under federal

 question jurisdiction and are therefore subject to removal to federal court under 28 U.S.C. §

 1441(a). See Holmes Group, Inc. v. Vornado Air Circulation Systems, Inc., 535 U.S. 826, 830

 (2002) (whether a case “arises under” federal law for original jurisdiction purposes is tested by

 the “well-pleaded complaint” rule which requires federal courts to consider only what

 necessarily appears in plaintiff’s statement of his or her claim). See also Rivet v. Regions Bank

 of Louisiana, 522 U.S. 470, 475 (1998) (whether the claim “arises under” federal law for

 removal purposes is determined by the same “well-pleaded complaint rule” that determines

 original federal question jurisdiction).

     SUPPLEMENTAL JURSIDCTION OVER STATE LAW CLAIMS IS PROPER

        7.      This Court has supplemental jurisdiction over Plaintiff’s state law, which have been

joined with those claims arising under its federal questions jurisdiction pursuant to 28 U.S.C.




                                                  2
       Case 1:20-cv-00661-PJK-SCY Document 1 Filed 07/07/20 Page 3 of 4




section 1331, and supplemental jurisdiction over those claims pursuant to 28 U.S.C. Section

1367(a).

                                     REMOVAL IS TIMELY

           8.   Plaintiff filed her Complaint on May 4,2020 and served it on Defendant on June

10, 2020. This Notice of Removal therefore is timely pursuant to 28 U.S.C. § 1446(b), which

requires that notice be filed within thirty (30) days of receipt by Defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one in which is or has become removable.

                  ALL OTHER REMOVAL REQUIREMENTS ARE MET

           9.   This Court is the appropriate venue for removal of Plaintiff’s State Action, pursuant

to 28 U.S.C. § 1441(a), which permits removal of any civil action brought in any state court in

which the District Courts of the United States have original jurisdiction to the District Court for the

district and division embracing the place where such action is pending. A Civil Cover Sheet as

required by D.N.M. LR-Civ. 3.1 is filed concurrently with this Notice. Pursuant to 28 U.S.C. §

1446(a), copies of all process and pleadings served upon Defendant are attached to this Notice as

Exhibit D. Defendant has requested copies of the State Court records and proceedings, which

copies shall be provided to the Court within the time allotted by D.N.M. LR-Civ 81.1(a). A copy of

the docket sheet from the State Court action is attached hereto as Exhibit A. Pursuant to 28 U.S.C.

§ 1446(d), a Notice of Notice of Removal and a copy of this Notice were filed concurrently with

the Thirteenth Judicial District, State of New Mexico, County of Valencia. The Notice of Notice of

Removal filed in State Court, without exhibits is attached as Exhibit E.




                                                  3
       Case 1:20-cv-00661-PJK-SCY Document 1 Filed 07/07/20 Page 4 of 4




                                                      Respectfully Submitted,
                                                      JACKSON LEWIS P.C.


                                                      By: /s/ Danny W. Jarrett
                                                        Danny W. Jarrett
                                                      800 Lomas Boulevard NW, Suite 200
                                                      Albuquerque, NM 87102
                                                      Telephone: (505) 878-0515
                                                      Danny.jarrett@jacksonlewis.com
                                                      Attorney for Defendant


We hereby certify that we electronically filed
the foregoing pleading through the CM/ECF
system on the 7th day of July, 2020, and sent a
copy via email to counsel for Plaintiff:

Wayne R. Suggett
WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.
Albuquerque Plaza
201 Third Street, N.W., Suite 1720
Albuquerque, NM 87102
(505) 767-9804
Email: WAYNE@suggettlaw.com

JACKSON LEWIS P.C.

By: /s/Danny W. Jarrett
       Danny W. Jarrett




                                                  4
